Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
	This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 10/28/2019. In virtue of this communication, claims 1-12 are currently presented in the instant application.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the priority documents received on 10/28/2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/28/2019, 07/16/2020 and 08/11/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same.

Drawings
The drawings submitted on 10/28/2019 accepted as part of the formal application





Claim Objections
Claims 4-5 objected to because of the following informalities: 

Regarding claim 4,
The recitation “a plurality of the planar conductive layers” in lines 2-3 does not have an antecedent basis. The examiner would think it’s “a plurality of planar conductive layers”. Appropriate correction is required.

Regarding claim 5,
The recitation “The planar array antenna of clam 1” in lines 1-2 is a typo error. The examiner would think it’s “The planar array antenna of claim 1”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Teshirogi et al (US 20070290939), hereinafter Teshirogi, in view of Jun et al (US 20100073238), hereinafter Jun.

Regarding claim 1,
Teshirogi discloses a planar array antenna comprising a plurality of unit cells (an arrayed linearly polarized antenna 20', Fig 9) which are one-dimensionally or two-dimensionally arranged, each (a linearly polarized antenna 20, Fig 3) of the unit cells including
a radiation portion (a radiating portion RAD, Fig 4A) which includes a radiation conductor (an antenna element 23, Fig 4A), and

Teshirogi does not teach each of the unit cells including
a first ground conductor layer spaced away from the radiation conductor and having a first slot, and a planar conductor layer located between the radiation conductor and the first ground conductor layer and spaced away from the radiation conductor and the first ground conductor layer, the planar conductor layer having a second slot, and
the strip conductor being located between the first ground conductor layer and the second ground conductor layer.
	However, Jun teaches a unit cell (a microstrip patch antenna 100, Fig 1A) including
a radiation portion (a radiating portion including layers 40, 30 and 20, Fig 4A) which includes a radiation conductor (a patch antenna 402, Fig 1A), a first ground conductor layer (a ground layer 208, Fig 1A) spaced away from the radiation conductor and having a first slot (a slot 205, Fig 1A), and a planar conductor layer (a ground layer 308, Fig 1A) located between the radiation conductor and the first ground conductor layer and spaced away from the radiation conductor and the first ground conductor layer, the planar conductor layer having a second slot (a stack slot 306, Fig 1A), and
a power supply portion (a layer 10, Fig 1A) which includes a strip conductor (a feed line 103, Fig 1A) and a second ground conductor layer (a metal cover 110, Fig 1A) spaced away from the strip conductor, the strip conductor being located between the first ground conductor layer and the second ground conductor layer (Fig 1A).
Jun does not explicitly teach the metal layer 110 of cavity 109 is a ground conductor layer
	However, it’s well known in the art that a metal layer under a microstrip transmission feed line is a ground plane. See Channabasappa (US 20080238793), Fig 1B.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a unit cell including a radiation portion including a radiation conductor, a first ground conductor layer spaced 

[AltContent: arrow][AltContent: textbox (20)][AltContent: textbox (Teshirogi (US 20070290939))]
    PNG
    media_image1.png
    386
    648
    media_image1.png
    Greyscale



[AltContent: arrow][AltContent: textbox (PWR)][AltContent: arrow][AltContent: textbox (RAD)][AltContent: textbox (Teshirogi (US 20070290939))]
    PNG
    media_image2.png
    297
    783
    media_image2.png
    Greyscale







[AltContent: textbox (Jun (US 20100073238))]
    PNG
    media_image3.png
    940
    715
    media_image3.png
    Greyscale


[AltContent: textbox (Channabasappa (US 20080238793))]       
    PNG
    media_image4.png
    533
    419
    media_image4.png
    Greyscale


Regarding claim 2,
Teshirogi in view of Jun discloses the claimed invention, as described in claim 1.
Jun teaches the radiation conductor, the second slot and the first slot are aligned in a layer stacking direction (Fig 1A).

Regarding claim 3,
Teshirogi in view of Jun discloses the claimed invention, as described in claim 1.
Jun teaches an elongation direction of the strip conductor is not parallel to elongation directions of the first slot and the second slot (Fig 1A).

Regarding claim 4,
Teshirogi in view of Jun discloses the claimed invention, as described in claim 1.
Jun teaches the radiation portion includes a plurality of the planar conductor layers (Fig 1A).


Teshirogi in view of Jun discloses the claimed invention, as described in clam 1.
Jun teaches the second slot has the same shape as the first slot (the same rectangular shape, Fig 1A).

Regarding claim 6,
Teshirogi in view of Jun discloses the claimed invention, as described in claim 1.
Jun teaches the second slot has a different shape from the first slot (the second slot is bigger than the first slot, Fig 1A).

Regarding claim 7,
Teshirogi in view of Jun discloses the claimed invention, as described in claim 1.
Teshirogi as modified does not teach a distance between the first ground conductor layer and the planar conductor layer is not more than 50 µm.
	However, Jun teaches the stack slot 306 is formed through at least one third substrate 301, and the stack slot 306 may be vertically arranged with respect to the slot 205 (paragraph [0061]). Therefore, it would have been obvious to a person of ordinary skill in the art to consider a vertical distance between the first ground conductor layer and the planar conductor layer to provide a wideband characteristic to improve more energy efficiency and more stable impedance matching (paragraph [0061]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a distance between a first ground conductor layer and a planar conductor layer being not more than 50 µm in Teshirogi as modified, in order to provide a unit cell antenna having improved performance, microminiaturization and low price.

Regarding claim 8,
Teshirogi in view of Jun discloses the claimed invention, as described in claim 1.
Jun teaches the planar conductor layer is electrically coupled with the first ground conductor layer (potential ground) or the second ground conductor layer.


Teshirogi in view of Jun discloses the claimed invention, as described in claim 1.
Jun teaches the planar conductor layer is a floating conductor layer (due to dielectric layers 401 and 301, Fig 1A).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Teshirogi et al (US 20070290939), hereinafter Teshirogi, in view of Jun et al (US 20100073238), hereinafter Jun, and Maruhashi et al (US 20020158722), hereinafter Maruhashi.

Regarding claim 10,
Teshirogi in view of Jun discloses the claimed invention, as described in claim 1.
Teshirogi as modified does not teach the power supply portion of each of the unit cells further includes a plurality of via conductors which are connected with the first ground conductor layer and the second ground conductor layer and which are arranged so as to surround the strip conductor.
However, Maruhashi teaches a unit cell (a high frequency circuit substrate, Fig 12), wherein a first high frequency circuit 1 (Fig 9B) includes a power supply portion (a power supply portion includes a feeder line 6 and a ground conductor layer 22, Fig 9B) includes a plurality of via conductors (a plurality of via holes 8, Fig 9A) which are connected with a first ground conductor layer (a conductor layer 41, Fig 9B) and the second ground conductor layer (the ground conductor layer 22, Fig 9B) and which are arranged so as to surround the strip conductor (Fig 9A).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a power supply portion including a plurality of via conductors being connected with a first ground conductor layer and a second ground conductor layer and being arranged so as to surround a strip conductor in Teshirogi as modified, as taught by Maruhashi, in order to provide a unit cell antenna having a minimal-loss feed line and high precision in lamination.

[AltContent: textbox (Maruhashi (US 20020158722))][AltContent: arrow][AltContent: textbox (51)][AltContent: arrow][AltContent: textbox (41)]
    PNG
    media_image5.png
    468
    767
    media_image5.png
    Greyscale

[AltContent: textbox (Maruhashi (US 20020158722))]
    PNG
    media_image6.png
    362
    693
    media_image6.png
    Greyscale


[AltContent: textbox (Maruhashi (US 20020158722))]
    PNG
    media_image7.png
    239
    712
    media_image7.png
    Greyscale

Regarding claim 11,
Teshirogi in view of Jun discloses the claimed invention, as described in claim 1.
Jun teach the unit cell includes a multilayer ceramic structure (paragraph [0008]), and at least the planar conductor layer, the first ground conductor layer and the strip conductor are buried in the multilayer ceramic structure (Fig 1A; paragraph [0008]).
Jun does not teach the second ground conductor layer buried in the multilayer ceramic structure.
However, Maruhashi teaches a unit cell (a high frequency circuit substrate, Fig 12) includes a multilayer ceramic structure (Fig 12; paragraph [0010]), and at least a planar conductor layer (a conductor layer 51, Fig 12), a first ground conductor layer (a conductor layer 41, Fig 12), a second ground conductor layer (a ground conductor layer 22, Fig 12) and a strip conductor (a feeder line 6, Fig 12) are buried in the multilayer ceramic structure (Fig 12; paragraph [0010]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a unit cell including a multilayer ceramic structure, and at least a planar conductor layer, a first ground conductor layer, a second ground conductor layer and a strip conductor are buried in the multilayer ceramic structure in Teshirogi as modified, as taught by Maruhashi, in order to provide a unit cell antenna having high precision in lamination.

Regarding claim 12,
Teshirogi in view of Jun and Maruhashi discloses the claimed invention, as described in claim 11.



Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845